Name: Commission Delegated Regulation (EU) 2019/247 of 16 October 2018 laying down the list of indicators for the report on the application of Regulation (EC) No 1082/2006 of the European Parliament and of the Council on a European grouping of territorial cooperation (EGTC)
 Type: Delegated Regulation
 Subject Matter: European construction;  cooperation policy;  regions and regional policy;  European Union law;  documentation
 Date Published: nan

 13.2.2019 EN Official Journal of the European Union L 42/1 COMMISSION DELEGATED REGULATION (EU) 2019/247 of 16 October 2018 laying down the list of indicators for the report on the application of Regulation (EC) No 1082/2006 of the European Parliament and of the Council on a European grouping of territorial cooperation (EGTC) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1082/2006 of the European Parliament and of the Council of 5 July 2006 on a European grouping of territorial cooperation (EGTC) (1), and in particular the second paragraph of Article 17 thereof, Whereas: (1) In its first report on the application of Regulation (EC) No 1082/2006, the Commission proposed a number of amendments (2). Regulation (EU) No 1302/2013 of the European Parliament and of the Council (3) improved, clarified and simplified the establishment and functioning of the European groupings of territorial cooperation (EGTCs). (2) In accordance with the first paragraph of Article 17 of Regulation (EC) No 1082/2006, the Commission is to forward to the European Parliament, the Council and the Committee of the Regions a report on the application of that Regulation, assessing, on the basis of certain indicators, the effectiveness, efficiency, relevance, European added value and scope for simplification of that Regulation. (3) The indicators should help the Commission form an opinion on the progress made to date. A cut-off date should be introduced for gathering information for the report and progress should be assessed by comparing the situation at a given baseline and the situation at that cut-off date. Both quantitative and qualitative indicators should be used when compiling the report. (4) In accordance with the second subparagraph of Article 3 of Regulation (EU) No 1302/2013, that Regulation applies as of 22 June 2014. In accordance with the transitional provisions in Article 2 of that Regulation, the approval procedure of EGTCs in the process of being established depends on the date of 22 June 2014. The baseline for indicators measuring progress should therefore be the situation on 21 June 2014. The cut-off date for receiving data or information to use the indicator can only be fixed during the preparatory work for the report on the application of the Regulation and should be mentioned in the report. (5) The effectiveness indicator should demonstrate how successful Regulation (EC) No 1082/2006 has been in achieving its objectives or making progress in achieving them. (6) The efficiency indicator considers the relationship between the resources or inputs used and the changes or results generated. With regard to the approval procedure for the establishment of the EGTCs, information on different costs for the establishment of different legal bodies for cooperation may only be generated by the national authorities who have previously approved comparable bodies. In assessing the progress of the EGTCs and indirectly the efficiency of Regulation (EC) No 1082/2006 to date, costs for the functioning of those EGTCs should be compared with the costs involved in setting up a different legal body for cooperation. Such a comparison may, however, only be made with the EGTCs that had set up a different legal body for cooperation beforehand. (7) The relevance indicator considers the extent to which the objectives and provisions of Regulation (EC) No 1082/2006 correspond to the needs of the prospective members of EGTCs. (8) The sustainability indicator, which is linked to relevance, considers the number of registered EGTC's which are actually not performing any activity. (9) The European added value indicator considers whether EGTCs were set up because Regulation (EC) No 1082/2006 was adopted, whereas the EGTC members had not been able to set up legal bodies for territorial cooperation under existing international or national law. (10) With regard to the scope for further simplification of Regulation (EC) No 1082/2006, the elements for simplification such as of the procedure to set up new EGTCs including tacit approval by national approval authorities, as introduced by Regulation (EU) No 1302/2013 should be assessed, HAS ADOPTED THIS REGULATION: Article 1 The indicators to be used for the report on the application of Regulation (EC) No 1082/2006 are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 October 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 210, 31.7.2006, p. 19. (2) Report from the Commission to the European Parliament and to the Council The application of the Regulation (EC) No 1082/2006 on a European Grouping of Territorial Cooperation (EGTC) - COM(2011) 462 final, 29.7.2011. (3) Regulation (EU) No 1302/2013 of the European Parliament and of the Council of 17 December 2013 amending Regulation (EC) No 1082/2006 on a European grouping of territorial cooperation (EGTC) as regards the clarification, simplification and improvement of the establishment and functioning of such groupings (OJ L 347, 20.12.2013, p. 303). ANNEX List of indicators for the report on the application of Regulation (EC) No 1082/2006 on a European grouping of territorial cooperation (EGTC) Assessment criterion Indicator name Unit Effectiveness Conformity of Member States' national rules with this Regulation Number of Member States having adopted revised implementation rules at the cut-off date for the report Increase of EGTCs set up (Baseline: number of EGTCs as of 21 June 2014: X) Number of EGTCs at the cut-off date for the report Increase of EGTC members in existing EGTCs (Baseline: number of EGTC members at first setting-up) Number of EGTC members at the cut-off date for the report Increase of EGTC members per category (Baseline: number of members as of 21 June 2014: X) Sub-indicators per category:  Member States  authorities at national level  regional authorities  local authorities  public undertakings  undertakings entrusted with operations of services of general economic interest  associations consisting of bodies belonging to one or more of these categories  national, regional or local authorities, or bodies or undertakings, equivalent to those above from third countries or overseas countries or territories Number at the cut-off date for the report Increase of services provided as a result of EGTCs (Baseline: number of services provided as of 21 June 2014: X) Sub-indicators per category:  Health  Education and training  Environment, energy, nature protection  Transport  Research  Other Number at the cut-off date for the report Efficiency Costs for the setting-up of an EGTC compared to costs for setting-up comparable structures under international or national law (1) EUR Costs for the functioning of an EGTC compared to costs for the functioning of comparable structures under international or national law EUR Approval procedure for the set-up of EGTC's compared to the approval procedure for comparable bodies under international or national law Number of months Relevance Use of EGTC for the implementation of a cooperation programme (as managing authority) (Baseline: number of EGTC's being a managing Authority as of 21 June 2014: X) Number of EGTCs designated as managing authority of a cooperation programme at the cut-off date for the report Use of EGTC to implement part of a cooperation programme (e.g. sub-programmes, Small-project-funds, people-to-people projects, Integrated Territorial Investments, Joint Action Plans) (Baseline: number of EGTC's being a Managing Authority as of 21 June 2014: X) Number of EGTCs designated to implement part of a cooperation programme at the cut-off date for the report Use of EGTC to implement an operation (Baseline: number of EGTC's being a Managing Authority as of 21 June 2014: X) Sub-indicators per category:  operation under a cooperation programme (cross-border, transnational or interregional)  operation supported by the Union through the European Regional Development Fund under an Investment for Growth and Jobs Goal programme  operation supported by the Union through the European Social Fund  operation supported by the Union through the Cohesion Fund  operation/project supported by the Union outside Cohesion Policy programmes Number at the cut-off date for the report Use of the different options for the choice of the applicable law:  applicable law with regard to the interpretation and enforcement of the convention (Article 8(2)(g));  applicable law to the organs' acts (Article 8(2)(h)); and  law directly relevant to the EGTC's activities (Article 8(2)(j)) Qualitative Use of own staff as a percentage of the total staff (2) Percentage (3) Motivating factors in choosing to set up an EGTC, for those bodies who have formally entered into an EGTC agreement Qualitative Sustainability EGTCs registered without performing activities Number EU added value Number of territorial cooperation structures and networks which have been set up because the EGTC tool was offered under Regulation (EC) No 1082/2006 Quantitative/qualitative Advantages of a legal body set up under EU law compared to legal bodies existing under international or national law Qualitative Simplification introduced by the instrument Average length of time to set up an EGTC (phase 1: up to the submission of the draft convention) before and after the amendment of this Regulation Months Average length of time to set up an EGTC (phase 2: submission of the draft convention up to the final approval) before and after the amendment of this Regulation Months Number of approvals via tacit approval by national authorities other than in the Member State of EGTC's registered office Number (and qualitative) (1) E.g. Euroregional Cooperation Grouping (Council of Europe); Euroregions, Eurodistricts; Zweckverband (German law), Consorcio (Spanish law), Groupement local de coopÃ ©ration transfrontaliÃ ¨re (French law). (2) Own staff as opposed to staff delegated by members of the EGTC. (3) Percentage based on the number of staff, no need to take account of full-time equivalents.